OFFICE   OF THE   AlTORNEY    GENERAL   OF TEXAS
                           AUSTIN




Honorable Homer L. Moss
Cat&y Attorney
Fheeler County
'Sheeler
       , Term
Dew Sirs




                                            tar 0r lW8h 6.
1943, in whlah you labmi                    qautlonr   for   8ur
oplnlonr




                                brief an4 anOly#ir 0r the eta-
                                th roar reqwd,   ~4 which ham
                             0 to w tn proprriaq  our 0plLnlon.
                       7 6,a slnea tr in
                                      d the 19IBSooditiaatioa
                       8~10, provi484 only thet rerideatr 0r
                       ats might vote for aouaty 8shool trw-

         seatlon 8 or not8 1937, 40th Legl818ture, Firrt
Cmlb&Queion    Chapter tU, page Sil%i (ArtiOle8948-r., $@I-
tiw 8, Veraoot8 Tow8 Civil 8Nattlt.u)pr0vbQs a8 fallarsr
Xommble      Komr L. Kt%im,Page 8


            "One oounty trwtbe ahall be eleots4 rr0m
       the eowty at large, and one from eaah ~Omai8-
       slonere9 preolnct by the totem of the dletrlok
       under tha eupervleionof tha aounty trustees an4
       no eohool district not under the aupenl6lon ol
       suah trustees  shall partioipatein their 4140-
       tlon."
          %;edo not consider it neoewary to determine whether
there 18 a eonfllat be&wean th8 lbuve quote4 prwIaIon an4
             8in4e Artiale 8476 he8 been lub6equentlyimuaea
Artisle gk39f3
8p44iri0aijr 4erIgnetlngthe penons entitle4 to vote in 8aob
eleotlons and would be oontrolllngUJ a more reoent exprearlon
ot the Legislature In the event suoh oontliat should 8xkt.
            Htlele   2676, Revired Clvll Statutea, 1923, aa8
~404      by ,&ate 193E, 42k14L@&., 3rd C. S., Ch. 34, p. 9@, 80
88 to prwl4er
             *The general menagement   an4 the   eontrel of
       the publIcarI-088Oh@OlO an4 high 8shool8 in uoh
       OoWty, wle88 QthWWi8e pX’OV14od by law #hall
       bo vwted illriv4 @I oewty    MhoOl trort~r
       lloetoa flwm the cmlnty, (we 0r whomshall be




                              yeer8. . . .
       44X8.)
          s6ettOXI8 PXWViaOa that tb0 ht 8h4ulb apply to al
aountl4s hwlng not le88 than LO,868 an4 not more then 10,JIO
Inhabitantsby the Iart, preooUirq$ Fedex-ml04n8a0. Section 3
do&are4 (uprraurgmay beoewo sf the fwt that the dottnty
Board of 8ohaol trwteu   4xerol8e4 control over oon8olI44to4
in4epen44nt*oh001 4IstrLts 8n4 that andor lxIrtIag ler
qaellile4 votam in Su@h distriat   dld not hmve the prlvIle&e
at voting for sahool trustee8 et large.
          This &at wW a$aiI34msadd by Aotr 1934, lard Leg.,
Bnb c. s., Oh. 88, p. 108, br re-enaatinEthe above quoted
provld~os~,viilidatingthe el8etidn or tru&Oea theretofore
lleote4 In aeeordeuoe with tholr~prwlrrions,elMnat1~
Eonorablo Homer L. #&88,      pame



5eotIon 2 thererrom,ana repealing all laws or parts or law8
In oonfllot therewith.
          It is evident tbzt this amendz.entwas passed to
ellmlnetethe oonfuslon caused by Seotlon 2 of Acts of 42nd
Le6., lat C. S., Ch. 34, p. 90, and to make the statute ap-
plloable to aountles generally.
            It is our oplnlon that Article 2676, ns amended,
oontrols the answer to your flr8t question end only qualiibd
voters or oonsmonend oonaoltdate4Independentaohool dla-
trlete of a oounty sre entitled to vote far oountp school
tnmtec   at  large.
          A elmllar ruling was m&de by this Departmut. in an
oplnIon dated Febraarf 9, 19321,a44resse4 ta Hon. 0. X6.
Mann, Letter Book S60, page 927, in oonatruing the mm4
language In Auts 42n4 Leg., 3rd C. S., Ch. 34, p. 98, al-
though oo rsrerenoe was made therein to Seation 2 of that
Aet.
          Artlels 2677, Rwlw4 Clvll Statutea, lQE5, pro-
VIUU the .gmir204tiOru or aounty 8ohOOl trtwt444 and reads
In part a8 r0ii0w8:
           The oovnty 8ohool truste68 shall be qwlf-
     rIe4 vet8rs or the praolnet or oonnty Xrorh.WUch
     they are eleeted, 8nd four of them shall reside In
     dirrermt dosmiseioners~preelaats. They 8hall be
     of go04 mral oharaater. able to read and speak
     the English language, 8hall be persons of good 44u-
     eation, and eball'be in sympathy with Che pub110
     rree aohool. . . .*
            Artidle   2630   doee
                            not purport to deiins the quall-
Sisatlons Or 0ouaty tmrrtees. The requirementsor Artlalo 2477
with referenae to the realdenoe of the aounty eohool trustee
at large only requires that snah trustee be a resident of the
county rmn whloh he la eleate4.
             It is our opinion that a county mhool trwtee at
large 1s   not  requlrrd to reside in a OO~QQOII
                                               or oonaolldate4
inaepdmt    soho   aistriet, but may be a rerrlasnt of iin inae-
t?dont  sohool diatrlat 1x1the oounty from whlah ho 18 tleot-
    .
                                           Yours very truly
                                       ATTOBXEY OXX+ZAL OF TlLUS




           APPROVEDMAR 18, 1943


           ATTORNEY GENEFiALOF TEXAS